                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE

   UNITED STATES OF AMERICA,                            )
                                                        )
                    Plaintiff,                          )
                                                        )
   v.                                                   )       No.:    2:17-CR-125-KAC-CRW-2
                                                        )
   MELISSA FURGUSON,                                    )
                                                        )
                    Defendant.                          )

                                        OPINION AND ORDER

             The Defendant, Melissa Furguson, filed a pro se motion to reduce her sentence under 18

   U.S.C. § 3582(c)(1)(A) [Doc. 328]. As bases for her motion, Furguson cites her obesity and the

   dangers of the COVID-19 pandemic, her “post-sentencing conduct and rehabilitation,” and the

   “stacking” of her sentence for a violation of 18 U.S.C. § 924(c) [Id.]. She also filed a “Motion for

   Appointment of Counsel” [Doc. 327]. Pursuant to Standing Order 19-04, later replaced by

   Standing Order 21-09, the Court appointed the Federal Defender Services of Eastern Tennessee to

   represent Furguson. The United States opposes Furguson’s motion to reduce her sentence and

   notes that her “Motion for Appointment of Counsel” is moot [Doc. 330]. The Court appointed

   counsel for Furguson, and therefore, it denies her “Motion for Appointment of Counsel” [Doc.

   327] as moot. Because the relevant factors in 18 U.S.C. § 3553(a) do not support a modification,

   the Court also denies Furguson’s request to reduce her sentence [Doc. 328].

        I.      Background

             On November 14, 2017, a grand jury indicted Furguson for conspiring to distribute and

   possess with the intent to distribute fifty (50) grams or more of methamphetamine in violation of

   21 U.S.C §§ 846 and 841(b)(1)(A), two counts of possessing a firearm in furtherance of a drug




Case 2:17-cr-00125-KAC-CRW Document 331 Filed 08/16/21 Page 1 of 7 PageID #: 2377
   trafficking crime in violation of 18 U.S.C. § 924(c), two counts of unlawfully possessing a firearm

   in violation of 18 U.S.C. § 922(g)(3), distributing methamphetamine in violation of 21 U.S.C.

   841(a)(1) and (b)(1)(C), possessing with intent to distribute five (5) grams of methamphetamine

   in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and money laundering in violation of 18 U.S.C.

   §1956(a)(1)(A)(i) [Doc. 3].       The charges arose from Furguson’s participation in a

   methamphetamine trafficking conspiracy with nine other individuals [Doc. 196]. On September

   20, 2018, Furguson pled guilty to one count of conspiring to distribute and possess with the intent

   to distribute fifty (50) grams or more of actual methamphetamine in violation of 21 U.S.C §§ 846

   and 841(a)(1) and one count of possessing a firearm in furtherance of a drug trafficking crime in

   violation of 18 U.S.C. § 924(c) [Doc. 141].

          Furguson was therefore subject to a statutory mandatory term of at least 180 months’

   imprisonment—120 months on the methamphetamine trafficking conspiracy and a consecutive

   sixty (60) months for possession of a firearm in furtherance of the methamphetamine trafficking

   conspiracy. See 21 U.S.C. § 841; 18 U.S.C. §924(c). The Parties entered into a plea agreement

   under Federal Rule of Criminal Procedure 11(c)(1)(C), agreeing that a 180-month sentence of

   imprisonment was the appropriate disposition of the case [Doc. 131]. The Court accepted the plea

   agreement and sentenced Furguson to 180 months’ imprisonment, concluding that the 180-month

   sentence was sufficient, but not greater than necessary, to accomplish the purposes of sentencing

   [Doc. 216]. To date, Furguson has served approximately forty-eight (48) months of her 180-month

   sentence [Doc. 330-5].

          Furguson has a history of serious criminal conduct [Doc. 188, ¶¶ 41-51].




                                                   2

Case 2:17-cr-00125-KAC-CRW Document 331 Filed 08/16/21 Page 2 of 7 PageID #: 2378
          Forty-Eight (48) months into her sentence, Furguson moves the Court to reduce her

   sentence under 18 U.S.C. § 3582(c)(1)(A) [Doc. 328]. In support of her request, Furguson, who

   is forty (40) years old, argues that she is obese, and that this puts her at an elevated risk of

   complications from COVID-19 were she to contract the disease [Id. at 2–3]. Furguson also states

   that she has been a “model of rehabilitation,” earning her GED while incarcerated [Doc. 328, 9].

   Furguson also argues that the First Step Act of 2018 (“First Step Act”) “ended sentence ‘stacking’

   under 924(c)” and that this provides an additional basis for her requested relief. [Id. at 5.]

   Furguson requested that the Bureau of Prisons (BOP) bring a motion to reduce her sentence on her

   behalf, and the BOP denied her request [Id. at 7].

          The Government opposes Furguson’s motion on the grounds that she “has not shown that

   her release would be consistent with 18 U.S.C. §§ 3553(a) and 3582(c)(1)(A)” [Doc. 330, 1]. It

   provided BOP medical records showing that Furguson has been fully vaccinated against COVID-

   19. [Id. at 10]. The Government asserts that Furguson’s rehabilitation alone does not warrant a

   reduction in sentence and that the Section 3553(a) factors weigh heavily against Furguson’s

   immediate release. The Government further argues that, as a matter of law, the First Step Act did



                                                    3

Case 2:17-cr-00125-KAC-CRW Document 331 Filed 08/16/21 Page 3 of 7 PageID #: 2379
   not invalidate the statutory requirement that Furguson’s sentence for a violation of Section 924(c)

   be imposed consecutively to the sentence for her methamphetamine trafficking conspiracy

   conviction. [Id. at 10-11].

          Pursuant to Standing Order 19-04, as later replaced by Standing Order 21-09, the Court

   appointed the Federal Defender Services of Eastern Tennessee to represent Furguson. The Federal

   Defender Services reviewed Furguson’s motion, communicated with her, and declined to file any

   supplemental pleadings [Doc. 329].

    II.       Discussion

          Generally, a district court “does not have the authority to change or modify [a] sentence

   unless such authority is expressly granted by statute.” United States v. Thompson, 714 F.3d 946,

   948 (6th Cir. 2013). 18 U.S.C. § 3582(c)(1)(A) provides narrow circumstances under which the

   Court may reduce an incarcerated individual’s sentence. As a threshold matter, the individual must

   have “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring

   a motion on the [individual’s] behalf or the lapse of 30 days from the receipt of such a request by

   the warden of the defendant’s facility[.]” 18 U.S.C. § 3582(c)(1)(A). If that threshold requirement

   is met, a district court may reduce a sentence where the Court finds that (1) “extraordinary and

   compelling reasons warrant a sentence reduction,” (2) “such a reduction is consistent with

   applicable policy statements issued by the Sentencing Commission,” and (3) the Section 3553(a)

   factors, to the extent they apply, support a reduction. United States v. Elias, 984 F.3d 516, 518

   (6th Cir. 2021) (internal quotations omitted). The “district courts may deny compassionate-release

   motions when any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to

   address the others.” Id. at 519.




                                                    4

Case 2:17-cr-00125-KAC-CRW Document 331 Filed 08/16/21 Page 4 of 7 PageID #: 2380
          Because consideration of the Section 3553(a) factors is dispositive, the Court begins its

   analysis there.1 Furguson is serving an agreed-upon 180-month sentence for conspiring to

   distribute and possess with the intent to distribute fifty (50) grams or more of actual

   methamphetamine and possessing a firearm in furtherance of that methamphetamine trafficking

   conspiracy [Doc. 216]. Given the counts of conviction, she was subject to a Congressionally-

   mandated minimum term of at least 180 months’ imprisonment. See 21 U.S.C. § 841; 18 U.S.C.

   §924(c). To date, she has only served forty-eight (48) months in prison. A reduction in her term

   of imprisonment would result in an unwarranted sentencing disparity “among defendants with

   similar records who have been found guilty of similar conduct”—that is other defendants who are

   subject to the same Congressionally-mandated minimum term of imprisonment. See 18 U.S.C.

   § 3553(a)(6).

          The “nature and circumstances of the offense” and “the history and characteristics” of

   Furguson also weigh against a reduction of her sentence. See 18 U.S.C. § 3553(a)(1).




   1
     Furguson requested that BOP bring a motion to reduce her sentence on her behalf, but the BOP
   denied her request [Doc. 328, 7; see also Doc. 330, Ex. 1]. Accordingly, she has satisfied the
   threshold exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A).
                                                  5

Case 2:17-cr-00125-KAC-CRW Document 331 Filed 08/16/21 Page 5 of 7 PageID #: 2381
                                                                              The Court commends

   Furguson for obtaining her General Educational Development certification, see 18 U.S.C.

   §3553(a)(1), but rehabilitation alone “shall not be considered an extraordinary and compelling

   reason” warranting a reduction in sentence. 28 U.S.C. § 994(t). A reduced sentence here would

   fail to “reflect the seriousness of the offense,” “promote respect for the law,” and “provide just

   punishment.” See 18 U.S.C. § 3553(a)(2). While obesity may leave Furguson at greater risk of

   complications were she to contract COVID-19, Furguson has been fully vaccinated against

   COVID-19 [Doc. 330, 10]. The most recent CDC data indicates that the vaccine is 94.1% effective

   against symptomatic, laboratory-confirmed COVID-19 [Id.]. On balance, the Section 3553(a)

   factors to not support a reduction here.

          Furguson also argues that the Court should reduce her sentence based on a belief that the

   First Step Act ended the practice of running 18 U.S.C. § 924(c) sentences consecutively with

   certain related drug convictions [Doc. 328, 8-9]. This belief is mistaken and is not a basis for a

   reduction in sentence. The law continues to provide that “no term of imprisonment under this

   subsection [924(c)] shall run concurrently with any other term of imprisonment imposed on the

   person . . . .” See 18 U.S.C. § 924(c). Therefore, even if the First Step Act were retroactive, she

   would not be entitled to a lesser, concurrent sentence.

          Having considered all of the Section 3553(a) factors, a reduction of Furguson’s sentence

   is not appropriate. Because the Section 3553(a) factors do not support a modification, the Court

   need not specifically address the other prerequisites listed in Section 3582(c)(1)(A). See Elias,

   984 F.3d at 519. Furguson’s motion to reduce her sentence under 18 U.S.C. § 3582(c)(1)(A)



                                                    6

Case 2:17-cr-00125-KAC-CRW Document 331 Filed 08/16/21 Page 6 of 7 PageID #: 2382
   [Doc. 328] is accordingly DENIED. Because the Court appointed counsel to represent Furguson,

   her “Motion for Appointment of Counsel” [Doc. 327] is DENIED AS MOOT.

          IT IS SO ORDERED.

                                                s/ Katherine A. Crytzer
                                                KATHERINE A. CRYTZER
                                                United States District Judge




                                                7

Case 2:17-cr-00125-KAC-CRW Document 331 Filed 08/16/21 Page 7 of 7 PageID #: 2383
